                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127

                          5    Attorneys for Defendant
                               SAFEWAY INC.
                          6

                          7

                          8                                       UNITED STATES DISTRICT COURT
                          9                                           DISTRICT OF NEVADA
                       10

                       11      AYO O. ODUNSI,

                       12                            Plaintiff,               Case No. 3:18-cv-00541-MMD-WGC

                       13      vs.                                            STIPULATION TO EXTEND DEADLINE
                                                                              FOR DEFENDANT TO FILE ITS REPLY
                       14      SAFEWAY, INC. and SAFEWAY                      IN SUPPORT OF MOTION TO DISMISS
                               GROCERY STORES,
                       15
                                                     Defendants.
                       16

                       17              IT IS HEREBY STIPULATED by and between the parties, through their respective counsel,

                       18      that the deadline for Defendant to file its Reply in Support of Motion to Dismiss, be extended from

                       19      ///

                       20      ///

                       21      ///

                       22      ///

                       23      ///

                       24      ///

                       25      ///

                       26      ///

                       27      ///

                       28      ///
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:161943060.1 001153.1703
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                          1    Tuesday, January 22, 2019 to Friday, January 25, 2019. The parties agree that this Stipulation for a

                          2    short extension of time is entered into in good faith and not for reason of delay.

                          3    Dated: January 22, 2019                        January 22, 2019
                          4

                          5    /s/Debra Amens                                 /s/Sandra Ketner
                               Debra Amens                                    Sandra Ketner
                          6    AMENS LAW, LTD.                                LITTLER MENDELSON, P.C.
                          7    Attorneys for Plaintiff                        Attorneys for Defendant
                               AYO O. ODUNSI                                  SAFEWAY INC.
                          8

                          9                                                   ORDER
                       10                                                    IT IS SO ORDERED.
                       11

                       12
                                                                             UNITED STATES DISTRICT JUDGE
                       13
                                                                             Dated this 22nd           January
                                                                                        ______ day of ______________, 2019.
                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND ELSO N, P .C .                                                    2.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:161943060.1 001153.1703
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
